Citation Nr: 0832142	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 2000 
to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of this claim 
because VA has not yet met its duty to assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  VA's duty to assist 
includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  In a 
February 2006 supplemental statement of the case, the RO 
referenced a VA audiological examination performed at the 
Minneapolis, Minnesota VA Medical Center on January 23, 2006.  
This examination is not of record and is material to the 
issue on appeal; therefore, it must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA 
medical treatment records are material to the issue on appeal 
and are not included within the claims file, a remand is 
necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  Although a VA 
audiological examination was conducted in July 2004, it is of 
no probative value because the examiner found that testing 
responses were of questionable validity and marked the 
examination as inadequate for rating purposes.  Accordingly, 
if the RO is unable to obtain the January 2006 VA 
audiological examination record, the Board finds that an 
additional medical examination regarding the etiology of 
bilateral hearing loss is required to make a service 
connection determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, in the opinion of the Board, the 
Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions).

Accordingly, the case is remanded for the following action:

1.	The RO must contact the Minneapolis, 
Minnesota VA Medical Center to obtain 
and associate with the claims file all 
treatment records not yet of record 
pertaining to the veteran's bilateral 
hearing loss, to specifically include 
any January 2006 audiological 
examination.  If any requested records 
are not available, or the search for 
any such records otherwise yields 
negative results, that fact must be 
clearly documented in the claims file.

2.	If the Minneapolis, Minnesota VA 
Medical Center treatment records, to 
specifically include the January 2006 
VA audiological examination, are not 
available, or the search for any such 
records otherwise yields negative 
results, the RO must provide the 
veteran with an appropriate VA 
audiological examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and 
findings must be reported in detail.  
The veteran's entire claims file and 
this remand must be made available and 
reviewed by an appropriate VA examiner.  
All testing, to include an audiogram, 
must be performed.  The examiner must 
be reminded that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits at the 
time of separation from service.  It is 
requested that the examiner record a 
detailed history of in-service and 
post-service noise exposure.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss 
began as a result of any in-service 
noise exposure.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




